Case: 15-13200   Date Filed: 01/13/2016   Page: 1 of 5


                                                        [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-13200
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:12-cr-00202-WSD-1



UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                 versus

WAYNE HENRY BURCHFIELD,

                                                         Defendant-Appellant.

                      ________________________

               Appeals from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                            (January 13, 2016)




Before HULL, MARCUS and BLACK, Circuit Judges.

PER CURIAM:
                Case: 15-13200        Date Filed: 01/13/2016       Page: 2 of 5


       Wayne Henry Burchfield appeals his 10-month sentence, imposed by the

district court after his supervised release was revoked. Burchfield contends the

district court abused its discretion in revoking his supervised release because

incarcerating him is not rehabilitative, the factors under 18 U.S.C. § 3583(e)

militate strongly against revocation, and his infractions do not warrant

incarceration in light of his history and mitigating circumstances. Burchfield also

asserts the sentence imposed by the district court was excessive in light of the 18

U.S.C. § 3553(a) factors applicable upon revocation of supervised release. After

review, 1 we affirm.

                                       I. DISCUSSION

A. Revocation

       Under 18 U.S.C. § 3583(e)(3), a district court may revoke a term of

supervised release based upon a preponderance of the evidence showing that a

defendant has violated a condition of supervised release, and impose a term of

imprisonment after considering certain factors set forth in 18 U.S.C. § 3553(a).

United States v. Sweeting, 437 F.3d 1105, 1107 (11th Cir. 2006). Revocation of

supervised release is mandatory, however, if the district court finds that the



       1
          We review a district court’s revocation of supervised release for an abuse of discretion.
United States v. Mitsven, 452 F.3d 1264, 1266 (11th Cir. 2006). We review a sentence imposed
upon the revocation of supervised release for reasonableness. United States v. Sweeting, 437
F.3d 1105, 1106-07 (11th Cir. 2006).

                                                2
               Case: 15-13200     Date Filed: 01/13/2016    Page: 3 of 5


defendant violated a condition of his supervised release by testing positive for

drugs more than three times over the course of one year. 18 U.S.C. § 3583(g)(4).

      The district court did not abuse its discretion in revoking Burchfield’s

supervised release because revocation was mandatory under § 3583(g)(4).

Burchfield admitted, and the district court found, that he violated his supervised

release by testing positive for drugs four times in less than one year. Although the

district court concluded that revocation was discretionary, we may affirm on any

ground supported by the record. See Big Top Koolers, Inc. v. Circus-Man Snacks,

Inc., 528 F.3d 839, 844 (11th Cir. 2008).

B. Sentence

      The party challenging the sentence bears the burden to show the sentence is

unreasonable in light of the record and the § 3553(a) factors. United States v.

Tome, 611 F.3d 1371, 1378 (11th Cir. 2010). The weight to be given any

particular factor under § 3553(a) is left to the sound discretion of the district court,

absent a clear error of judgment. United States v. Irey, 612 F.3d 1160, 1189 (11th

Cir. 2010) (en banc). We reverse only if “left with the definite and firm conviction

that the district court committed a clear error of judgment in weighing the §

3553(a) factors by arriving at a sentence that lies outside the range of reasonable

sentences dictated by the facts of the case.” Id. (quotations omitted). Although we

do not automatically presume a sentence falling within the guideline range to be


                                            3
              Case: 15-13200      Date Filed: 01/13/2016   Page: 4 of 5


reasonable, we ordinarily expect such a sentence to be reasonable. United States v.

Hunt, 526 F.3d 739, 746 (11th Cir. 2008).

      Burchfield’s within-guidelines, 10-month sentence does not represent an

abuse of discretion in light of the facts and the applicable § 3553(a) factors. The

record shows a history of second chances since Burchfield’s initial release from his

long incarceration, and a parallel history of violations, some of which are criminal

in nature. Burchfield has left town at least twice against the terms of his release;

has used drugs on numerous occasions, failed drug tests or failed to submit to

them; has violated the policies of the drug treatment facilities in which he was

placed; has threatened to force police to kill him; has failed to notify his probation

officer of a speeding ticket; and has failed to make required payments toward his

attorney fees. He has been placed in at least two treatment programs by the courts,

and his supervised release already was revoked once before. The nature and

circumstances of the instant violations—drug use, leaving town without

permission, violating treatment program policy—and the breach of trust implicit in

them; Burchfield’s own history and characteristics; the need for deterrence; the

need to protect the public; and the Guidelines all support the reasonableness of the

district court’s sentence despite the mitigating factors Burchfield introduced of his

mental issues, his need for medication and stability, and the problems he has faced

with his family.


                                           4
                Case: 15-13200   Date Filed: 01/13/2016   Page: 5 of 5


                                   II. CONCLUSION

      The district court did not abuse its discretion in revoking Burchfield’s

supervised release. Additionally, Burchfield’s 10-month sentence is not

unreasonable.

      AFFIRMED.




                                         5